DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 02/09/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bandyopadhyay (US20170361600).
Claims 1-4 appear to be product-by-process claims. Product-by-process claims cover the product produced without consideration of the process utilized except where the process imparts structural limitations. See MPEP 2113. It is not entirely clear what structure is imparted to the claimed product by the process used. Further, as currently claimed it is unclear how the precursor feedstocks are used in the additive manufacturing process. However, in an effort to further prosecution the Examiner has interpreted the claim amendments as imparting a specific structure not found in Taylor.

Election/Restrictions
Newly submitted claim 36 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 36 is directed toward a method of making a product of claim 1. However, the product of claim 1 could be made using alternate method, such as casting.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 36 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 21, 23-25, and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandyopadhyay (US20170361600).

In reference to claim 1:
Bandyopadhyay discloses a product, comprising:
a metallic and/or ceramic three-dimensional structure having physical characteristics of formation by additive manufacturing (abstract),
wherein a chemical formulation of the structure is different than a chemical formulation of precursor feedstocks used in the additive manufacturing (para 0038), 
the structure having random porosity within filaments thereof (Figs. 5A-7F, 19).

In reference to claim 2:
In addition to the discussion of claim 1, above, Bandyopadhyay further discloses wherein the structure has a gradient in composition along portions thereof (paras 0007-0008, 0045).

In reference to claim 3:
In addition to the discussion of claim 1, above, Bandyopadhyay does not explicitly disclose wherein the structure has a gradient in structured porosity along portions thereof. However, structured porosity, as interpreted by the Examiner, is the result of the ordered creation of the individual filaments during the build process (para 0047 of Applicant’s published specification). However, as each material will have a separate porosity the material gradient the final structure will have a gradient in structured porosity (see paras 0007-0008, 0045). See MPEP 2112(III).

In reference to claim 21:
In addition to the discussion of claim 1, above, Bandyopadhyay further discloses wherein the structure has a functional gradient along portions thereof (paras 0007-0008, 0045).

In reference to claim 23:
Bandyopadhyay discloses a product, comprising: 
a ceramic three-dimensional structure having physical characteristics of formation by additive manufacturing (abstract, paras 0038)
the structure having random porosity within filaments thereof (Figs. 5A-7F, 19).

In reference to claim 24:
In addition to the discussion of claim 23, above, Bandyopadhyay further discloses wherein the structure has a gradient in composition along portions thereof (para 0050).

In reference to claim 25:
In addition to the discussion of claim 23, above, Bandyopadhyay does not explicitly disclose wherein the structure has a gradient in structured porosity along portions thereof. However, structured porosity, as interpreted by the Examiner, is the result of the ordered creation of the individual filaments during the build process (para 0047 of Applicant’s published specification). However, as each material will have a separate porosity the material gradient the final structure will have a gradient in structured porosity (see paras 0007-0008, 0045). See MPEP 2112(III).

In reference to claim 28:
In addition to the discussion of claim 23, above, Bandyopadhyay further discloses wherein the structure has a functional gradient along portions thereof (paras 0007-0008, 0045).

In reference to claim 29:
In addition to the discussion of claim 23, above, Bandyopadhyay further discloses wherein a chemical formulation of the structure is different than a chemical formulation of precursor feedstocks used in the additive manufacturing (para 0038).

In reference to claim 30:
Bandyopadhyay discloses a product, comprising: 
a ceramic three-dimensional structure having physical characteristics of formation by additive manufacturing (abstract, para 0038), 
wherein the structure has a functional gradient along portions thereof (paras 0007-0008, 0045), 
the structure having random porosity within filaments thereof (paras 0007-0008, 0045).

In reference to claim 31:
In addition to the discussion of claim 30, above, Bandyopadhyay further discloses wherein the structure has a gradient in composition along portions thereof (para 0050).

In reference to claim 32:
In addition to the discussion of claim 30, above, Bandyopadhyay does not explicitly disclose wherein the structure has a gradient in structured porosity along portions thereof. However, structured porosity, as interpreted by the Examiner, is the result of the ordered creation of the individual filaments during the build process (para 0047 of Applicant’s published specification). However, as each material will have a separate porosity the material gradient the final structure will have a gradient in structured porosity (see paras 0007-0008, 0045). See MPEP 2112(III).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 22, 26, 27, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay (US20170361600).

In reference to claim 4:
In addition to the discussion of claim 1, above, Bandyopadhyay does not explicitly disclose wherein the structure is at least 30-70 mol % elemental metal. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)A. As applied to the instant application, Bandyopadhyay further discloses one end of the product has 100% metal (para 0038 discloses elemental metal) and the other has 100% ceramic with a gradient that can be “linear, parabolic, elliptical, step-wise, or in other suitable relationship with respect to the x-, y-, or z-axis” (para 0045, claim 4). As such, the %mol of elemental metal will be dependent on the desired properties being produced. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges by routine experimentation.

In reference to claim 22:
In addition to the discussion of claim 1, above, Bandyopadhyay further discloses wherein the structure has a gradient in mol% of the elemental metal therealong (paras 0032, 0037, 0044-0055).

In reference to claim 26:
In addition to the discussion of claim 23, above, Bandyopadhyay does not explicitly disclose wherein the structure is at least 30-70 mol % elemental metal. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)A. As applied to the instant application, Bandyopadhyay further discloses one end of the product has 100% metal (para 0038 discloses elemental metal) and the other has 100% ceramic with a gradient that can be “linear, parabolic, elliptical, step-wise, or in other suitable relationship with respect to the x-, y-, or z-axis” (para 0045, claim 4). As such, the %mol of elemental metal will be dependent on the desired properties being produced. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges by routine experimentation.

In reference to claim 27:
In addition to the discussion of claim 26, above, Bandyopadhyay further discloses wherein the structure has a gradient in mol% of the elemental metal therealong (paras 0032, 0037, 0044-0055).

In reference to claim 33:
In addition to the discussion of claim 30, above, Bandyopadhyay does not explicitly disclose wherein the structure is at least 30-70 mol % elemental metal. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)A. As applied to the instant application, Bandyopadhyay further discloses one end of the product has 100% metal (para 0038 discloses elemental metal) and the other has 100% ceramic with a gradient that can be “linear, parabolic, elliptical, step-wise, or in other suitable relationship with respect to the x-, y-, or z-axis” (para 0045, claim 4). As such, the %mol of elemental metal will be dependent on the desired properties being produced. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges by routine experimentation.

In reference to claim 34:
In addition to the discussion of claim 30, above, Bandyopadhyay further discloses wherein the structure has a gradient in mol% of the elemental metal therealong (para 0045).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742